Wyi.y, J.,
concurring. The plaintiff had no right to require Mrs. • Silliman to join as covendor in the sale. This was not part of the *229aggregatío mentkm, resulting from the offering and the adjudication. It was not stipulated in the order of sale, in the advertisement and in the offering. The title offered was good and valid, and such only as the purchaser had the right to demand. It is not always necessary for the widow in community to join as vendor in the sale of community property. Where such property is sold to pay debts, or where the widow has renounced the community, it is not necessary. Nor is it necessary in a case like this, where the widow sanctioned and ratified the sale, the proees verbal showing that she was the adjudicatee of at least two-thirds of the entire property sold. This ratification was an estoppel as effectual as that resulting from the renunciation of community. The title offered was, therefore, not a mere equitable title; it was a legal title, just as binding on the widow who ratified the sale, as her renunciation of community would be. I therefore concur in this case.